 EXHIBIT 10.7  

  

 SECURITIES ASSIGNMENT AND JOINDER AGREEMENT

THIS SECURITIES ASSIGNMENT AND JOINDER AGREEMENT (this “Joinder”) is made and
entered into as of March 12, 2020 by the undersigned parties hereto. Reference
is hereby made to that (i) certain Letter Agreement, dated as of May 29, 2019
(as it may be amended from time to time, including by this Joinder, the “Sponsor
Letter Agreement”), by and among Proficient Alpha Acquisition Corp. (the
“Company”), I-Bankers Securities, Inc. (“I-Bankers”) and Shih-Chung Chou (the
“Sponsor”), (ii) certain Letter Agreement, dated as of May 29, 2019 (as it may
be amended from time to time, including by this Joinder, the “Initial
Stockholders Letter Agreement”), by and among the Company, I-Bankers and the
initial stockholders of the Company, (iii) certain Share Escrow Agreement, dated
as of May 29, 2019 (as it may be amended from time to time, including by this
Joinder, the “Share Escrow Agreement”), by and among the Company, American Stock
Transfer & Trust Company, LLC (“AST”) and the initial stockholders of the
Company, and (iv) certain Registration Rights Agreement, dated as of May 29,
2019 (as it may be amended from time to time, including by this Joinder, the
“Registration Rights Agreement” and collectively with the Sponsor Letter
Agreement, the Initial Stockholders Letter Agreement and the Share Escrow
Agreement, the “Agreements”), by and among the Company, I-Bankers and the
initial stockholders of the Company.

WITNESSETH THAT:

WHEREAS, the Sponsor wishes to assign all of his equity interest in the Company
(including 431,250 shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) and 5,375,000 warrants (the
“Warrants”), each warrant entitling the holder to purchase one share of Common
Stock at $11.50 per share) and its rights and obligations under each of the
Agreements (the “Assignment”) to Complex Zenith Limited, a British Virgin
Islands company wholly owned by the Sponsor (the “New Sponsor”) and the New
Sponsor wishes to accept such Assignment;

WHEREAS, pursuant to each of the Agreements, the New Sponsor wishes to become a
party to such Agreement and bound by the terms thereof in accordance with the
terms of such Agreement and this Joinder, and the other parties to each of the
Agreements desire to have the New Sponsor become a party to such Agreement in
accordance with the terms of such Agreement and this Joinder; and

WHEREAS, the parties wish to accommodate the Assignment pursuant to the terms
and conditions of this Joinder.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.                   The Sponsor hereby assigns 431,250 Shares and 5,375,000
Warrants to the New Sponsor. Within a reasonable time after the date hereof, the
Sponsor shall instruct AST, (i) to record the transfer of the Shares and
Warrants to the New Sponsor pursuant to this Joinder and (ii) to confirm to the
Sponsor in writing that such transfer has been duly recorded.

2.                   Pursuant to each of the Agreements, the New Sponsor hereby:
(i) acknowledges that the New Sponsor has received and reviewed a complete copy
of such Agreement; and (ii) acknowledges and agrees that upon execution and
delivery of this Joinder to the other parties to such Agreement, the New Sponsor
shall become a party to such Agreement, and will be fully bound by, and subject
to, all of the terms and conditions of such Agreement, as amended or modified by
this Joinder, as a party thereunder as though an original party thereto for all
purposes of such Agreement.

 

 

  (1) 

   

 

3.                   The Sponsor is hereby released from, and the respective
parties of each of the Agreements hereby waives any and all claims, rights and
obligations that it may have against the Sponsor under, the terms of such
Agreement.

4.                   The Sponsor and the New Sponsor agree to execute and
deliver such further instruments and documents and do such further acts as the
other parties to each of the Agreements may deem reasonably necessary or proper
to carry out more effectively the purposes of such Agreement or this Joinder.

5.                   THIS JOINDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES. This Joinder and the Agreements, together
with the other documents or instruments attached hereto or thereto or referenced
herein or therein, constitutes the entire agreement by the New Sponsor with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, both oral and written, by the New Sponsor with
respect to its subject matter. The terms of this Joinder shall be governed by,
enforced, construed and interpreted in a manner consistent with the provisions
of each of the Agreements.

[Signature Page Follows]

 

 

 

  (2) 

   

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Securities Assignment and Joinder Agreement to be executed and delivered by the
undersigned or by its duly authorized officer as of the date first written
above.

 

 

 

NEW SPONSOR:

 

COMPLEX ZENITH LIMITED

 

By: /s/ Shih-Chung Chou

Name: Shih-Chung Chou

Title: Director

 

   

 

THE COMPANY:

 

PROFICIENT ALPHA ACQUISITION CORP.

 

By: /s/ Kin Sze

Name: Kin Sze

Title: Chief Executive Officer

 

 

 

THE SPONSOR:

 

 

/s/ Shih-Chung Chou

Shih-Chung Chou

 

 

 

 

I-BANKERS:

 

 

I-Bankers Securities, Inc.

 

By: /s/ Mike McCrory

Name: Mike McCrory

Title: Chief Executive Officer

 

 

 

AST:

 

American Stock Transfer & Trust Company, LLC

 

By: /s/ Michael A. Nespoli

Name: Michael A. Nespoli

Title: Executive Director

 

INITIAL STOCKHOLDERS:

  

/s/ Kin Sze

Kin Sze

 

/s/ Weixuan Luo

Weixuan Luo

 

/s/ Sheng Li

Sheng Li

 

/s/ Yuanjing Fan

Yuanjing Fan

 

/s/ Mike Bongiovanni

Mike Bongiovanni

 

/s/ Robert C. Cottone

Robert C. Cottone



MGA HOLDINGS, LLC

 

By: /s/ William Gerhauser

Name: William Gerhauser

Title: Managing Member

 



CELTIC ASSET & EQUITY PARTNERS LTD.

 

By: /s/ Alexander V. Schinzing

Alexander V. Schinzing

Title: Managing Member

 

 



  (3) 

   

 

